DETAILED CORRESPONDENCE
Claims 26-42 and 45 are pending, with Claims 1-25 and 43-44 previously withdrawn. 

Response to Arguments
Applicant argues the 103 rejection, on page 12, in view of Wotton, Row, Berg, Bigal and Strassman, stating that “the pending claims recite specific values and narrow ranges that are critical to performance of the autoinjector when delivering a specific therapeutic fluid (fremanezumab)”. The examiner has fully considered applicant’s argument, and respectfully disagrees. FDA approval is not relevant to patentability. Further, there are no specific values or narrow ranges recited in the provided independent claims. Claim 26 line 3 recites the barrel inner diameter “being of about 8.65 mm”; Claim 26 lines 4-5 recite “needle having an inner diameter of about 0.27 mm” and “a length of about 19.5 mm or less”; Claim 26 lines 5-6 recites “a volume in the range from about 1.51 mL to about 1.66 mL”; Claim 26 line 7 recites “viscosity of the therapeutic fluid being about 8.8 cSt at 22oC”; Claim 26 line 17 recites “force to the stopper of at least about 20 N”; Claim 26 lines 17-18 recite “a final dispensing force of at least 12 N”. The above recitations are not specific values, but general values as indicated by stating “at least” and “about”. 
Applicant further argues on page 12 that “the values recited in the claims were not determined by routine experimentation”. Applicant's arguments have been fully considered but they are not persuasive. The examiner has not presented any arguments based on routine experimentation. Therefore the argument is moot and the rejection is sustained.

Applicant argues the 103 rejection, on page 13, in view of Wotton, Row, Berg, Bigal and Strassman, stating that “all the ranges disclosed in the cited references are so broad, some even being infinite, that they are meaningless” and that said ranges “fail to suggest a criticality for any one particular value or range of values. Thus they do not suggest the single values or very precise ranges recited in the pending claims”. The examiner has fully considered applicant’s argument, and respectfully disagrees. If one of the values within the prior art range meets the claimed value, the rejection can still be made. The rejection is sustained.

Applicant argues the 103 rejection, on page 13, in view of Wotton, stating that the prior art allegedly doesn’t teach “a reasoned explanation about why the claimed value would be obvious in view of the non-overlapping range disclosed in Wotton” because “the lower limit of the claimed range is 1.51 mL, so the range in Wotton does not overlap with the claimed range”. The examiner has fully considered applicant’s argument, and while applicant claims a volume range of ‘about 1.51mL to 1.66mL’, a volume which is “about 1.51mL” is not precisely 1.51mL. An overlap in ranges occurs, due to usage of the term “about”. One skilled in the art would recognize that Wotton disclosing a range being about 0.8ml to about 1.5ml DOES cover the range of about 1.51mL to about 1.66mL because they are approximate range values. The rejection is sustained.

Applicant argues the 103 rejection, on page 14, in view of Row, stating that the prior art teaches a volume in the range from 0.1 mL to 25 mL, which applicant alleges is “a very broad range” and thus “Row gives no functionality or criticality to the range of potential volumes”. The examiner has fully considered applicant’s argument, and respectfully disagrees. If one of the values within the prior art range meets the claimed value, the rejection can still be made.
Applicant additionally argues on page 14 in view of Row, stating “Row is just providing a catalog of needle sizes that includes a range of inner diameters that is so large it is not a meaningful disclosure”. The examiner has fully considered applicant’s argument, and respectfully disagrees. If one of the values within the prior art range meets the claimed value, the rejection can still be made. The rejection is sustained.

Applicant argues the 103 rejection, on page 14, in view of Berg, stating that the prior art disclosure “ discloses ribs on a stopper that can have a range of diameters” which “has no meaning in the context of the pending claims, which recites a very specific value for the inner diameter in combination with other dimensions” and that “exact inner diameter for the syringe barrel is not easily derivable from a disclosure of the outer diameter for the stopper”. The examiner has fully considered applicant’s argument, and respectfully disagrees. As the stopper of the device taught by Berg is sealingly engaged with the syringe barrel (Berg [0020] teaching the contact widths of all the ribs have a sealing surface; at least one rib having a sealing surface to an inner diameter of the inner surface of the barrel); therefore it would be understood that the inner diameter of the syringe barrel would be slightly larger than the ribs on the stopper for achieving said sealing engagement. The rejection is sustained.

Applicant argues the 103 rejection, on pages 14-15, in view of Bigal, stating that the prior art discloses “a range of viscosity of 0.5 cP to 100 cP at 25oC without disclosing any function or the criticality for any of the disclosed values” and that “this disclosure essentially provides an infinite range, which emphasizes the fact that the disclosed range is not a meaningful range”. The examiner has fully considered applicant’s argument, and respectfully disagrees, as the claim limitation merely requires that 8.8cSt viscosity at 22oC is met. As Bigal [0155] teaches a range 0.5cP-15cP measured at a range in 20-25oC, wherein cP is equivalent to cSt, and as 8.8cSt at 22oC is taught within this range, Bigal therefore meets the recited limitations. The rejection is sustained.

Applicant argues the 103 rejection, on page 15, in view of Strassman, stating that the prior art discloses “does not contemplate shelf-life for a therapeutic fluid having fremanezumab or any problems associated with a delivery device such as a syringe capable of meeting operating specifications over the course of an extended shelf-life for such a therapeutic fluid”. The examiner has fully considered applicant’s argument, and respectfully disagrees. Applicant’s claims merely require that the therapeutic fluid comprises fremanezumab. Bigal originally teaches the fluid to be delivered, in the modified device, can comprise anti-CGRP; the combination only relies on Strassman to further support that anti-CGRP is also known as “fremanezumab”. As the independent claims 26 and 45 only require the therapeutic fluid include (or comprise) fremanezumab, without requiring teachings relating to extended shelf-life of therapeutic fluid, the combination still reads on the claim limitations. The rejection is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 30-36, 39-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wotton et al., (US 2013/0303985) in view of Row et al., (US 2015/0165129), Berg et al., (US 2018/0243508) and Bigal et al., (US 2015/0322142) and Strassman et al., “Fremanezumab — A Humanized Monoclonal Anti-CGRP Antibody — Inhibits Thinly Myelinated (Aδ) But Not Unmyelinated (C) Meningeal Nociceptors”, The Journal of Neuroscience (2017), 37(44):10587-10596.
Regarding Claim 26, Wotton teaches an auto injector apparatus (Fig. 2) comprising: 
a prefilled syringe ([0054] wherein syringe (18) is a prefilled syringe) including a barrel (Fig. 2, (20)) extending along a longitudinal axis between a distal end and a proximal end (as seen in Fig. 2), a needle (Fig. 2, (24)) disposed at the distal end of the barrel (seen in Fig. 2, wherein (24) is at the distal end of barrel (20)), and a stopper (Fig. 2, (28)) disposed within the barrel (20) to retain the therapeutic fluid (Fig. 2, (22)) within the barrel (20), 
the barrel (20) defining a path of travel for the stopper (28), the path of travel having a first initial position for the stopper (28) and a second final position for the stopper (seen in Fig. 6A representing the first initial position of the stopper, vs Fig. 6D representing the second final position of the stopper), the first position being an initial position of the stopper (28) before delivery of the therapeutic fluid (as seen in Fig. 6A), the second position being a final position of the stopper (28) upon delivery of a full dose of the therapeutic fluid (seen in Fig. 6D); and
an auto injector (Fig. 6B, (12, 16)) holding the prefilled syringe (Fig. 6B, (18)), the auto injector (12, 16) comprising an injection spring (Figs 2 and 6A, (52)) arranged to apply a dispensing force to the stopper (28) by driving a piston rod (Fig. 2, (60)) toward the stopper ([0060] wherein compression spring (52) moves (ram) piston rod (60) which drives the stopper (28)),
wherein, when the auto injector (12, 16) is actuated, the injection spring (52) is configured to provide an initial dispensing force to the stopper (28); the dispensing force being at least a portion of a spring force ([0060] wherein the force of the ram (piston rod) is provided by the spring (52)) for the injection spring (52).
Wotton ([0078]) teaches an example volume range of about 0.8mL to about 1.5mL contained within the syringe, which reads upon the lower claimed volume in the range from about 1.51 mL to about 1.66 mL of therapeutic fluid held within the barrel, as about 1.50mL and about 1.51mL are approximate volumes which can overlap.
If applicant is still unconvinced with this claim, related prior art Row teaches an injector device (Row Fig. 2A, (100)) containing a prefilled syringe (Row Fig. 2A, (104)) with a syringe volume which can be within a range of 0.1mL to 25mL (Row [0077]), therefore teaching a volume range of about 1.51mL to 1.66mL within said taught range.
Further, Wotton doesn’t explicitly teach the needle having an inner diameter of about 0.27 mm and a length of about 19.5 mm or less. Row teaches the syringe (Row (104)) having a needle (Row Fig. 2A, (406)) on a distal end of the syringe barrel, further teaching the needle can be any of a range of gauges including 7 gauge through 33 gauge, having needle lengths of 3mm through 40mm or more (Row [0085]). As a 25 gauge needle is taught among the possible needles claimed by Row, and as it is well known in the art that a 25 gauge needle has an inner diameter that is about 0.26mm to 0.28mm, Row also teaches having a needle inner diameter of about 0.27mm.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the syringe barrel volume and needle inner diameter/length of Wotton, to have a syringe volume of about 1.51mL to about 1.66mL, and a needle inner diameter of about 0.27mm, and a needle length of about 19.5mm or less; all as taught by Row, for the motivation of reducing/controlling the amount of user force required to deliver the injection to the patient (Row [0049]).
Wotton teaches the auto injector having a dispensing force, but doesn’t explicitly teach an initial dispensing force to the stopper of at least about 20 N when the stopper is positioned at the first initial position and a final dispensing force of at least 12 N to the stopper when the stopper is positioned at the second final position.
In related prior art, Row teaches the injection force required for motion to transmit drug differs, the initial force being between about 5N to about 90N at the beginning of the injection (Row [0100]), thus teaching an initial dispensing force of at least about 20N applied to the stopper. Row also teaches a final or secondary threshold force of above about 1N through above about 14N and higher (Row [0092]), therefore also teaching at least 12N of final dispensing force being applied to the stopper.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the injection force applied by the spring and piston rod of Wotton, to be an initial dispensing force of about 20N and a final dispensing force of at least 12N, as taught by Row, for the motivation of having a high enough force threshold to allow rapid needle insertion (Row [0092]), thus reducing pain of needle insertion during injection.
Additionally, while Wotton and Row teaches the prefilled syringe barrel, Wotton and Row doesn’t explicitly teach an inner diameter of the barrel being of about 8.65 mm; nor teaches the therapeutic fluid comprising fremanezumab, a viscosity of the therapeutic fluid being about 8.8 cSt at 22°C.
In related prior art, Berg teaches an injection device (Berg Fig. 1, (10)) including a syringe (Berg Fig. 1, (10)) having a needle (Berg Fig. 1, (30)) at the distal end of the barrel (Berg Fig. 1, (20)), and a stopper (Berg Fig. 1, (40)) within the barrel of the syringe. Berg teaches the syringe having a sealing surface with a diameter between about 5mm and about 14mm (Berg [0052]); thus, if Berg has a stopper with a diameter of about 8mm or about 9mm, the syringe barrel inner diameter would have to accordingly be about 8.65mm, to creating the sliding seal (sealing surface) of the stopper (Berg (40)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the syringe barrel inner diameter of Wotton and Row, to be about 8.65 mm, as taught by Berg, for the motivation of having an ideal compressibility ratio between the outer diameter of the stopper and the inner surface of the syringe barrel (Berg [0054]) when delivering therapeutic contained within the syringe barrel.
The combination of Wotton, Row, and Berg still doesn’t explicitly teach the therapeutic fluid comprising fremanezumab, a viscosity of the therapeutic fluid being about 8.8 cSt at 22°C.
In related subcutaneous injection prior art, Bigal and Strassman teaches a therapeutic for injection to adult patients, wherein the therapeutic being injected is fremanezumab (Bigal [0029] wherein anti-CGRP is an antagonist antibody, known as antibody G1 or also known as “fremanezumab” (Strassman, pg. 10588, [Col. 2, line 40], which further teaches that anti-CGRP antibody is known as “fremanezumab”)), Bigal teaching anti-CGRP/fremanezumab has a viscosity of 8.8cP among a range from 0.5cP to 15cP (Bigal [0155], where centipoise is
equivalent to centistokes) wherein the viscosity measurements are done in a temperature range of 20-25°C (room temperature).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the therapeutic delivered by the modified device of Wotton, Row and Berg, to be fremanezumab with a viscosity of 8.8cSt, as taught by Bigal and Strassman, for the motivation of delivering subcutaneous preventative treatments for common ailments such as migraines (Bigal [0033]).

Regarding Claim 27, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 26, wherein the injection spring is configured to provide a final dispensing force of at least 12.5 N to the stopper when the stopper is positioned at the second final position (Row [0092], wherein a final or secondary threshold force of above about 1N through above about 14N and higher, including at least 12N, of the final dispensing force is being applied to the stopper).
Regarding Claim 28, Wotton in view of Row, Berg, Bigal and Strassman, teaches the
modified auto injector apparatus of claim 27, wherein the injection spring is configured to
provide a final dispensing force of at least 14 N to the stopper when the stopper is positioned at
the second final position (Row [0092], wherein a final or secondary threshold force of above
about 1N through above about 14N and higher, including at least 14N, of the final dispensing
force is being applied to the stopper).

Regarding Claim 30, Wotton in view of Row, Berg, Bigal and Strassman, teaches the
modified auto injector apparatus of claim 26, wherein the injection spring is configured to provide an initial dispensing force in a range from about 20 N to about 40 N when the stopper is
positioned at the first initial position (Row [0100], wherein the initial force being between
about 5N to about 90N at the beginning of the injection, thus teaches an initial dispensing force
of at least about 20N to about 40N applied to the stopper).

Regarding Claim 31, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 26, wherein the injection spring is configured to provide a final dispensing force in the range from about 12 N to about 20 N when the stopper is positioned at the second final position (Row [0092], wherein a final or secondary threshold force of above about 1N through above about 14N and higher, including at least 12N, of the final dispensing force is being applied to the stopper).

Regarding Claim 32, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 26, wherein, when the stopper is at the first position, an actual stored spring energy of the injection spring is at least 25% greater than a minimum stored spring energy required to move the stopper from the first initial position to the second final position without stalling an unaged prefilled syringe (wherein applicant claims an first initial spring force required being 20N, and a second final spring force required being 12N; and wherein the combination of Wotton, Row, Berg, Bigal and Strassman also teaches such required injection spring force. Thus, the actual stored spring energy of the injection spring is at least 25% greater than a minimum stored spring energy required to move the stopper from the first initial position to the second final position without stalling in a prefilled syringe (unaged)).

Regarding Claim 33, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 26, wherein the injection spring has a stored energy in the range from about 0.9 J to about 2 J when the injection spring is in the first initial position (wherein if the first initial position injection spring force is about 20N or higher, then about 0.9) to about 2 of stored energy would exist within the injection spring).

Regarding Claim 34, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 33.
While Wotton in view of Row, Berg, Bigal and Strassman doesn’t explicitly teach wherein the injection spring has a spring constant in the range from about 0.2 N/mm to about 0.4 N/mm and a compressed length when in the first initial position in the range from about 50 mm to about 100 mm, the provided disclosure sets forth that “a spring constant in the range from about 0.2 N/mm to about 0.4 N/mm” and “a compressed length in the range from about 50 mm to about 100 mm” is a result effective variable, wherein the provided disclosure merely describes the range of spring constants and compressed lengths are a preferable range and variable depending on varying embodiments. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the spring constant and spring compressed length, for the purpose of providing force along a range between at least about 20N to about 40N applied to the stopper (Row [0100], wherein a range between 5N to 90N is taught and adjusted depending on viscosity of delivered therapeutic and depth of subcutaneous insertion); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 35, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 34.
While Wotton in view of Row, Berg, Bigal and Strassman doesn’t explicitly teach wherein the injection spring has a spring constant in the range from about 0.28 N/mm to about 0.32 N/mm and a compressed length when in the first initial position in the range from about 75 mm to about 95 mm, the provided disclosure sets forth that “a spring constant in the range from about 0.28 N/mm to about 0.32 N/mm” and “a compressed length in the range from about 75 mm to about 95 mm” is a result effective variable, wherein the provided disclosure merely describes the range of spring constants and compressed lengths are a preferable range and variable depending on varying embodiments. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the spring constant and spring compressed length, for the purpose of providing force along a range between at least about 20N to about 40N applied to the stopper (Row [0100], wherein a range between 5N to 90N is taught and adjusted depending on viscosity of delivered therapeutic and depth of subcutaneous insertion); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 36, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 35, wherein the injection spring is configured to move the stopper along the path of travel from the first initial position to the second final position within the range from about 5 seconds to about 19 seconds (Wotton [0078], wherein the dose of a single injection is completely delivered to a patient within 10-15 seconds, therefore is within the range of about 5 seconds to about 19 seconds).

Regarding Claim 39, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 26.
While Wotton in view of Row, Berg, Bigal and Strassman doesn’t explicitly teach wherein the stopper has a length in the range from about 7.3 mm to about 8.1 mm, the provided disclosure sets forth that “a stopper having a length in the range from about 7.3 mm to about 8.1 mm” is a result effective variable, wherein the provided disclosure merely describes the range of stopper lengths which may be longer or shorter than the provided ranges. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the stopper length, for the purpose of providing greater or lesser force to therapeutics contained within the prefilled syringes depending upon their viscosities, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 40, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 39, wherein the stopper has a compressed state (seen in Wotton Fig. 6D, wherein the stopper is compressed at the end of delivery by the (ram) piston rod (60)) and an uncompressed state (seen in Wotton Fig. 6A, wherein the stopper is uncompressed in the pre-delivery state), and the stopper comprises: a main body (Wotton Fig. 6A, (28)), the main body being substantially cylindrical (seen in Wotton Fig. 2 and Fig. 6A, wherein the stopper (28) has a substantially cylindrical body); and at least one annular rib (Row Fig. 2E, wherein the stopper main boy is (410)), the annular rib extending radially from the main body ((Row Fig. 2E, annular ribbing is show extending radially from the main body of stopper (410)).
While Wotton in view of Row, Berg, Bigal and Strassman doesn’t explicitly teach the stopper having a diameter in the uncompressed state in the range from about 8.85 mm to about 9.05 mm; the annular rib having an outer diameter in the uncompressed state in the range from about 9.25 mm to about 9.45 mm, the provided disclosure sets forth that “a stopper uncompressed diameter in the range from about 8.85 mm to about 9.05 mm” and “a stopper annular rib outer diameter in the range from about 9.25 mm to about 9.45 mm” are a result effective variable, wherein the provided disclosure merely describes the range of stopper diameters which may be any value within the provided ranges. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the stopper and annular rib outer diameters in uncompressed states, for the purpose of providing greater or lesser force to therapeutics contained within the prefilled syringes depending upon their viscosities, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 42, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 26.
Wotton in view of Row, Berg, Bigal and Strassman doesn’t explicitly teach wherein a distance between the first position for the stopper and the second final position for the stopper is in the range from about 25.7 mm to about 30 mm. However, the provided disclosure sets forth that the “stopper range from about 25.7 mm to about 30 mm between first and second positions” is a result effective variable, wherein the overall volume capacity of the syringe would determine the distance between the first and second stopper positions. It would have been obvious to one having ordinary skill in the art prior to the effective filing date modify the prefilled syringe size according to volume of doses contained, for the purpose of increasing the number of doses contained in a single prefilled syringe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wotton et al., (US 2013/0303985) in view of Row et al., (US 2015/0165129) Berg et al., (US 2018/0243508), and Bigal et al., (US 2015/0322142) and Strassman et al., “Fremanezumab — A Humanized Monoclonal Anti-CGRP Antibody — Inhibits Thinly Myelinated (Aδ) But Not Unmyelinated (C) Meningeal Nociceptors”, The Journal of Neuroscience (2017), 37(44):10587-10596, as applied to Claim 26 above, and further in view of Reb et al., (US 2015/0018800).
Regarding Claim 29, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 26, wherein the injection spring is configured to provide a final dispensing force of at least 12 N to the stopper when the stopper is positioned at the second final position (Row [0092], wherein a final or secondary threshold force of above about 1N through above about 14N and higher, including at least 12N, of final dispensing force being applied to the stopper).
Wotton in view of Row, Berg, Bigal and Strassman doesn’t explicitly teach the prefilled syringe has an accelerated age of about 24 months.
In related prefilled syringe prior art, Reb teaches prefilled syringes for injection, wherein
batches among the syringes were aged (Reb [0050]) to have an accelerated age of 1 year (therefore 12 months), as well as 3 years (therefore 36 months), thus the syringes aged to represent 36 months include an accelerated age of about 24 months (and greater). Further, Reb notes that typical tests for “shelf-stable” therapeutic in pre-loaded syringes measures syringe component contents over 6 months, 1 year, 2 years, and 3 years, etc., (Reb [0024]), hence a well-known range of accelerated aging time-periods in the art includes 2 years (24 months) of aging of the prefilled syringes.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the prefilled syringes of Wotton in view of Row, Berg, Bigal and Strassman, to be aged to have an accelerated age of about 24 months, as taught by Reb, to determine if agglomeration of particles occurs overtime (Reb [0054]) and whether those particles adhere to the inner surface of the barrel or plunger tip (Reb [0055]), as significant agglomeration of therapeutic agent components may render a pre-loaded syringe unsuitable for its intended purpose, thus determining a prefilled syringe “shelf-life” or “shelf stability” (Reb [0024]).

Claims 37-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wotton et al., (US 2013/0303985) in view of Row et al., (US 2015/0165129), Berg et al., (US 2018/0243508) and Bigal et al., (US 2015/0322142) and Strassman et al., “Fremanezumab — A Humanized Monoclonal Anti-CGRP Antibody — Inhibits Thinly Myelinated (Aδ) But Not Unmyelinated (C) Meningeal Nociceptors”, The Journal of Neuroscience (2017), 37(44):10587-10596, as applied to Claim 26 above, and further in view of Reb et al., (US 2015/0018800) and Bicker et al., (US 2014/0010969).
Regarding Claim 37, Wotton in view of Row, Berg, Bigal and Strassman, teaches the modified auto injector apparatus of claim 26, wherein: the barrel of the prefilled syringe comprises glass and defines an inner surface (Wotton [0057], wherein the prefilled syringe comprises glass defining the barrel and inner surface).
In related prefilled syringe prior art, Reb teaches prefilled syringes for injection, wherein batches among the syringes were aged (Reb [0050]), and that typical tests for “shelf-stable” therapeutic in pre-loaded syringes measures syringe component contents over 6 months, 1
year, 2 years, and 3 years, etc., (Reb [0024]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the prefilled syringes of Wotton in view of Row, Berg, Bigal and Strassman, to be aged, as taught by Reb, to determine if agglomeration of particles occurs overtime (Reb [0054]) and whether those particles adhere to the inner surface of the barrel or plunger tip (Reb [0055]), as significant agglomeration of therapeutic agent components may render a pre-loaded syringe unsuitable for its intended purpose, thus determining a prefilled syringe “shelf-life” or “shelf stability” (Reb [0024]).
While Reb teaches prefilled syringes being aged, as well as teaching a lubricant coating within the prefilled syringes (Reb [0048]), Wotton in view of Row, Berg, Bigal, Strassman and Reb doesn’t explicitly teach the prefilled syringe further comprises between about 0.4 mg and about 1.1 mg of silicone oil on the inner surface before the prefilled syringe ages.
In related prefilled syringe prior art, Bicker teaches silicone-based oil lubricating layers for syringe barrel interiors is well known in various industry prior arts (Bicker [0003]).
While Bicker doesn’t provide an exact amount of silicone oil to be used, the provided disclosure sets forth that “about 0.4 mg and about 1.1 mg of silicone oil” is a result effective variable, wherein no reasoning is provided for the intended amount, but rather, a general range is claimed. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to adjust the amount of silicone oil applied to lubricate the interior of the syringe barrel, to be “about 0.4 mg and about 1.1 mg of silicone oil”, for the purpose of reducing breakaway force or static friction within the syringe barrel (Bicker [0007]), to reduce the amount of static friction or breakaway force between the inner surface of the syringe barrel and the stopper; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the lubricant of the prefilled syringe of Wotton in view of Row, Berg, Bigal and Strassman, to include silicone oil, as taught by Bicker,
for the motivation of reducing the amount of static friction or breakaway force between the
inner surface of the syringe barrel and the stopper (Bicker [0007]).

Regarding Claim 38, Wotton in view of Row, Berg, Bigal, Strassman and Reb, teaches the
modified auto injector apparatus of claim 37.
While Reb ([0050]) teaches prefilled syringes being aged, Wotton in view of Row, Berg,
Bigal, Strassman and Reb doesn’t explicitly teach wherein the silicone oil has a viscosity of
about 1000 cSt at 25°C before the prefilled syringe ages.
In related prefilled syringe prior art, Bicker teaches silicone-based oil lubricating layers
for syringe barrel interiors is well known in various industry prior arts (Bicker [0003]), and that the lubricant has a viscosity in the range of 1cSt to 10,000cSt, therefore including a viscosity of about 1000cSt at the standard ASTMD index temperature (which is between 20-25°C) (Bicker [0107]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the lubricant of the prefilled syringe of Wotton in view of Row, Berg, Bigal and Strassman, to include silicone oil having a viscosity of about 1000cSt, as taught by Bicker, for the motivation of reducing the amount of static friction or breakaway force between the inner surface of the syringe barrel and the stopper (Bicker [0007]).

Regarding Claim 41, Wotton in view of Row, Berg, Bigal and Strassman, teaches the
modified auto injector apparatus of claim 39.
In related prefilled syringe prior art, Bicker teaches silicone -based oil lubricating layers for syringe barrel interiors is well known in various industry prior arts (Bicker [0003]), and teaches coating a stopper with ethylene tetrafluoroethylene (Bicker [0071], wherein silicone-free ethylene combinations are also used as lubricant). Therefore it would have been obvious to one of ordinary skill in the art that a combination of these lubricants on portions of stoppers could occur, as taught by Bicker, for the motivation of reducing the amount of static friction or breakaway force between the inner surface of the syringe barrel and the stopper (Bicker [0007]).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Wotton et al., (US 2013/0303985) in view of Row et al., (US 2015/0165129) and Bigal et al., (US 2015/0322142) and Strassman et al., “Fremanezumab — A Humanized Monoclonal Anti-CGRP Antibody —Inhibits Thinly Myelinated (Aδ) But Not Unmyelinated (C) Meningeal Nociceptors”, The Journal of Neuroscience (2017), 37(44):10587-10596.
Regarding Claim 45, Wotton teaches an auto injector (Fig. 2) apparatus comprising: a prefilled syringe ([0054] wherein syringe (18) is a prefilled syringe) comprising a stopper (Fig. 2, (28)) and a therapeutic fluid (Fig. 2, (22)), and an auto injector (Fig. 6B, (12, 16)) having an injection spring (Fig. 2, (52)) and a piston rod (Fig. 2, (60)) arranged to move the stopper (28)) from a first position to a second position (wherein the first position is seen in Fig. 6A, and the second position is seen in Fig. 6D)), the distance between the first and second positions corresponding to one dose of the therapeutic fluid ([0078] wherein a full volume dosage within the syringe is delivered per injection, thus the syringe contains one dose of therapeutic fluid and said dose is completely dispensed), in about 19 seconds or less ([0078] wherein the single dose is delivered in about 10-15 seconds, therefore is within the range of 19 seconds or less).
Wotton doesn’t explicitly teach the therapeutic being delivered with a force of about 30N or less, nor teaches the therapeutic fluid including fremanezumab.
In related prior art, Row teaches the injection force required for motion to transmit drug differs, the initial force being between about 5N to about 90N at the beginning of the injection (Row [0100]), thus teaching an initial dispensing force of about 30N or less being applied to the stopper.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the injection force applied by the spring and piston rod of Wotton, to be an initial dispensing force of about 30N or less, as taught by Row, for the motivation of having a high enough force threshold to allow rapid needle insertion (Row [0092]), thus reducing pain of needle insertion during injection.
Wotton in view of Row still doesn’t teach the therapeutic fluid including fremanezumab.
In related subcutaneous injection prior art, Bigal and Strassman teaches a therapeutic for injection to adult patients, wherein the therapeutic being injected is fremanezumab (Bigal [0029] wherein anti-CGRP is an antagonist antibody, known as antibody G1 or also known as “fremanezumab” (Strassman, pg. 10588, [Col. 2, line 40], which further teaches that anti-CGRP antibody is known as “fremanezumab”)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the therapeutic delivered by the modified device of Wotton, Row and Berg, to be fremanezumab, as taught by Bigal and Strassman, for the motivation of delivering subcutaneous preventative treatments for common ailments such as migraines (Bigal [0033]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783